Citation Nr: 0912406	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-27 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1970 and from January 1971 to December 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in December 
2004 and January 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which denied 
the benefits sought on appeal.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review. 

In a November 2007 decision, the Board found that new and 
material evidence had been received to reopen the Veteran's 
previously denied claims of entitlement to service connection 
for right ear hearing loss and a bilateral knee disorder.  
After reopening the Veteran's claims, the Board determined 
that additional development was necessary before the reopened 
claims could be considered on the merits.  Accordingly, the 
Board remanded the Veteran's claims to afford him VA 
examinations and to provide him with a proper VCAA notice 
letter.  The Veteran received VCAA notice letters in December 
2007 and December 2008.  In addition, the Veteran attended VA 
audiological and joints examinations in October 2008.  
Therefore, the Board finds that its remand directives have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's preexisting right ear hearing loss has been 
shown to have chronically worsened or increased in severity 
during service.

3.  A bilateral knee disorder is shown to be causally or 
etiologically related to the Veteran's active military 
service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, right 
ear hearing loss was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2008).

2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral knee disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the Veteran's claim of entitlement to service 
connection for a bilateral knee disorder, in the decision 
below, this claim is being granted.  Therefore, there is no 
need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-
prejudicial as to this claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, (West 2002 & Supp. 2008); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2008).

Turning to the Veteran's claim of entitlement to service 
connection for right ear hearing loss, the Board finds that 
the VCAA duty was satisfied by a letter sent to the Veteran 
in July 2004.  The letter addressed all required notice 
elements and was sent prior to the initial unfavorable 
decision by the AOJ.  In this case, the fact that the notice 
did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  In any event, the Veteran 
was provided with notice of these provisions in the December 
2007 and December 2008 notice letters.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the Veteran was 
afforded VA examinations in November 2004 and October 2008.  
The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
sensorineural hearing loss and arthritis, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

I.  Right Ear Hearing Loss

In this case, the Veteran is claiming entitlement to service 
connection for right ear hearing loss based on a theory of 
aggravation.  

Under pertinent VA law, every Veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  History provided by the 
Veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To 
rebut the presumption of sound condition under section 1111 
of the statute for disorders not noted on the entrance or 
enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the Veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
Veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat Veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the Veteran contends that his current right ear 
hearing loss was aggravated by his active service.  The 
Veteran's DD 214 shows that he served for nearly 7 years as a 
maintenance scheduling technician and served another 12 years 
as a jet engine technician.

Preliminarily, the Veteran's November 1966 entrance 
examination notes some right ear hearing loss.  In this 
regard, VA has specifically defined the term "disability" 
for service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  However, the threshold for normal hearing is 
from 0 to 20 dB, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110- 
11 (Stephen A. Schroeder et. Al. ed., 1988)).

At the time of the Veteran's November 1966 entrance 
examination, the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
N/A
15
LEFT
25
20
20
N/A
15

(The Board notes that service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standard Association (ASA) units to International Standard 
Organization (ISO) units, as was done in the table above). 

Thus, as the November 1966 separation examination reveals 
some degree of right ear hearing loss, the presumption of 
soundness is not applicable with regard to this condition.  
38 C.F.R. § 3.304 (2008); see also Bagby v. Derwinski, 1 Vet. 
App. 225 (1991).

As right ear hearing loss has been shown to have existed 
prior to the Veteran's induction into active duty, the Board 
must next address whether this disability increased in 
severity or was aggravated during his period of active 
service.  As noted, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C. § 1153; see also 38 C.F.R.  
§ 3.306(a) (2008).

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and has found that, for the 
reasons stated below and resolving reasonable doubt in the 
Veteran's favor, his pre-existing right ear hearing loss was 
aggravated during his period of active service.

The relevant questions are (1) was there an increase in the 
Veteran's pre-existing right ear hearing loss when he served 
on military duty? And, if so (2) is it clear and unmistakable 
that the increase was not due to aggravation of the 
disability in service? 

Addressing the question of whether there was an increase in 
the Veteran's pre-existing right ear hearing loss, the Board 
notes that on the Veteran's separation examination dated in 
September 1970, audiological evaluation, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
40
15
LEFT
10
10
5
5
5

Mild right ear high frequency hearing loss was diagnosed.  
Furthermore, records from the Veteran's second period of 
service reflect that the Veteran was put on a profile in June 
1977 for unilateral sensorineural hearing loss of the right 
ear.  An entry dated in July 1984 indicates that neurosensory 
hearing loss of the right ear was initially noted on 
enlistment in 1966.  On his November 1987 separation 
examination, the audiological evaluation, pure tone 
thresholds in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
50
45
35
15

Right ear hearing loss was noted. 

Shortly after his separation from service, in February 1988, 
the Veteran underwent a VA examination.  On the audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
40
30
15

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 percent in the left ear.  
Normal left ear hearing and mild high frequency sensorineural 
hearing loss in the right ear were diagnosed.  

Thus, the performed audiological evaluations show some 
variation as to whether there was an increase in the 
Veteran's right ear hearing loss during his time in service.  
Accordingly, the Veteran was afforded a VA examination in 
November 2004.  At that examination, the Veteran reported 
that in 1978, hearing loss in the right ear was identified.  
The Veteran denied having symptoms of middle ear problems, 
dizziness or tinnitus.  On the authorized audiological 
evaluation conducted, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
60
40
LEFT
10
15
10
20
30

Average pure tone air conduction thresholds for the 1000, 
2000, 3000 and 4000 hertz frequencies were 51 in the right 
ear and 19 in the left ear.  Speech audiometry revealed 
speech recognition ability of 64 percent in the right ear and 
of 100 percent in the left ear.  The examiner opined that 
this was not noise induced hearing loss, as the configuration 
was not compatible with noise induced hearing loss. 

The VA audiological examiner provided an addendum later in 
November 2004, following review of the claims folder.  The 
examiner noted that all hearing tests done between 1966 and 
1987 revealed normal left ear hearing.  It was noted that the 
induction test of 1966 revealed mild hearing loss of the 
right ear at 1,000 and 2,000 hertz and that the separation 
test of 1987 revealed mild to moderately severe hearing loss 
at 1,000 to 3,000 hertz in the right ear.  The examiner also 
noted that a 1977 record indicated that hearing loss might be 
congenital in nature.  The examiner concluded that the 
Veteran had hearing loss in the right ear on enlistment which 
developed slightly over time and was not consistent with 
noise induced hearing loss.  The examiner therefore opined 
that it was less likely than not that the current threshold 
values in the right ear were secondary to acoustic trauma 
during service, and noted that the Veteran had no left ear 
hearing loss.  The examiner added that the Veteran denied 
having symptoms of tinnitus. 

However, as noted in the Board's November 2007 remand, the 
November 2004 VA examination did not address the critical 
inquiry as to this claim, that is, whether the findings 
concerning the Veteran's right ear hearing loss noted in 
service and chronically thereafter established that the 
Veteran had a pre-existing hearing loss in this ear which was 
aggravated by his military service, including but not 
exclusively attributable to acoustic trauma.  In this regard, 
although the November 2004 VA examiner commented on the cause 
of the Veteran's bilateral hearing loss (insofar as 
concluding that it was not likely attributable to his 
military noise exposure), there was no additional comment on 
whether the hearing loss in the Veteran's right ear shown 
upon service entrance was aggravated during service beyond 
the condition's natural progression.  38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. § 3.306.  Accordingly, the Board remanded the 
Veteran's claim for an additional VA examination and opinion. 

Such an examination and opinion were obtained in October 
2008.  At that examination, the examiner noted that the 
Veteran served in the Air Force for a total of 21 years in 
two different enlistments.  On the authorized audiological 
evaluation at that examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
55
60
45
LEFT
10
20
5
20
35

The average over a four-tone frequency was 55 decibels in the 
right ear and 20 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 60 percent in the 
right ear and of 96 in the left ear.  

The examiner stated that the Veteran would be classified as 
having sloping mild to moderately severe and then back to 
moderate sensorineural hearing loss from 500 to 4000 Hz.  The 
examiner then stated that the Veteran had many, many hearing 
tests done, and that he had a hearing loss on the initial 
evaluation at induction, dated in November 1966.  However, he 
had a pre-employment test done in September 1966 which showed 
normal hearing thresholds.  A hearing test done in October 
1967 showed a hearing loss at 1000 Hz in the right ear.  
Thus, the examiner noted that the Veteran had a very spotty 
testing history.  She stated that these results were 
difficult to interpret because it looked like he had hearing 
loss, then it would disappear, then it would come back again, 
indicated poor testing that was done at different times.  
But, his discharge examination for his first enlistment, 
which was performed in September 1970, showed normal hearing 
sensitivity in the left ear completely, and normal in the 
right except for a loss of 40 decibels at 3000 Hz.  When he 
re-enlisted in 1971, the audiological examination at that 
time showed a hearing loss.  But, there was testing done in 
April 1972 that showed normal hearing sensitivity everywhere 
in both ears.  An April 1973 test then showed normal hearing 
sensitivity except for 30 decibels at 2000 Hz.  The examiner 
continued that it was really not until 1975, 1976 and 1977 
where there was consistent hearing testing done that showed 
consistent hearing loss at 1000, 2000 and 3000 Hz, which was 
what was shown at the original enlistment examination in 
November 1966, that is, hearing loss at 1000 Hz and 
borderline at 2000 Hz.  

Thus, the examiner stated that although she questioned the 
quality of hearing tests performed, she quoted R.A.P., First 
Lieutenant, U.S. Air Force, Chief of Audiology and Speech, 
who stated 

case history indicates long-standing hearing loss 
in the right ear as evidenced by enlistment audio 
November 1966.  The patient cannot recall ever 
hearing better in his right ear.  This loss may 
be congenital in nature.  Every hearing 
evaluation indicates normal hearing in the left 
ear and a moderate mid-frequency and high-
frequency sensorineural loss in the right with 
good low-frequency and high-frequency hearing.  
Speech recognition and reception and 
discrimination were within normal limits on the 
left and mildly reduced on the right side, audio 
test battery suggests cochlear site of lesion.  

The examiner noted that that statement was dated in June 
1977.  Another statement, also dated in June 1977, provided 
that "the patient has standard threshold shift in [the] 
right ear.  Right ear hearing loss only.  Send to ENT."  The 
examiner continued that furthermore, a Dr. W.S. stated 
"probable congenital sensorineural hearing loss, right H2 
profile given." 

Thus, the examiner noted that the audiologist and ENT doctors 
in the Air Force assigned this a congenital hearing loss.  At 
the Veteran's discharge examination in November 1987, the 
thresholds were completely normal in the left ear.  The 


findings for his right ear, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
50
45
35
115

The examiner reiterated that these findings were not from a 
noise-induced hearing loss, noting that there was only a 5dB 
difference between enlistment in 1966 and discharge in 1987, 
over a 21 year period.  The Veteran also told the examiner 
that there was no difference in noise exposure between his 
right and left ears.  Accordingly, the examiner concluded 
that it was more likely than not that the Veteran's hearing 
loss during service was a progression of his hereditary 
hearing loss, and less likely than not that the threshold 
shift that occurred during service was secondary to acoustic 
trauma during service.  

Nonetheless, the Board reiterates that a lack of aggravation 
during service must be shown by clear and unmistakable 
evidence.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 
(Fed. Cir. 2004); 38 U.S.C.A. § 1153; see also Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy 
than clear and unmistakable evidence).  Thus, although the 
October 2008 VA examiner indicated that it was "more likely 
than not" that the Veteran's hearing loss during service was 
a progression of his hereditary hearing loss, and "less 
likely than not" that the threshold shift that occurred 
during service was secondary to acoustic trauma during 
service, the opinion does not meet the "onerous" 
evidentiary standard, requiring that the no-aggravation 
result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 
131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 
(1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Therefore, resolving any reasonable doubt in the Veteran's 
favor, the Board finds that right ear hearing loss was 
permanently aggravated during the Veteran's active service.  
See also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) 
(VA may not order additional development for the sole purpose 
of obtaining evidence unfavorable to a claimant).

In summary, to the extent that there is any reasonable doubt 
as to whether the Veteran's right ear hearing loss 
permanently worsened beyond the natural progression of the 
disease during active service, that doubt will be resolved in 
the Veteran's favor.  Based on the evidence of record, the 
Board finds that the Veteran's bilateral knee disorder, 
diagnosed as degenerative joint disease, is related to his 
active military service.  Accordingly, the Board concludes 
that service connection for a bilateral knee disorder is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

II.  Bilateral Knee Disability

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a bilateral 
knee disorder.  Although it is unclear whether the Veteran 
has a diagnosis of rheumatoid arthritis, which he originally 
claimed as his bilateral knee disability, the record clearly 
demonstrates that the Veteran currently has a diagnosis of 
degenerative joint disease or degenerative arthritis, which 
was diagnosed at the October 2008 VA examination and in a 
subsequent December 2008 private treatment record.  In this 
regard, the Board notes that the Veteran's claim was denied 
in the January 2009 supplemental statement of the case 
(SSOC), because the additional medical evidence received did 
not show any diagnosis of rheumatoid arthritis by signs, 
symptoms or laboratory studies, but instead presented 
evidence of degenerative joint disease of the knees.  

However, in its November 2007 remand, the Board noted that 
rheumatoid arthritis was diagnosed in 1969 during active 
service, but that shortly thereafter, the condition was 
essentially described as resolved.  When examined by VA in 
1988, rheumatoid arthritis was neither diagnosed nor ruled 
out.  Private treatment records dated in 2004 and 2005 
revealed a current diagnosis of rheumatoid arthritis.  
However, at the May 2006 VA examination, a diagnosis of 
degenerative joint disease of both knees was made and X-ray 
films were negative for rheumatoid arthritis.  The examiner 
opined that the knee arthritis was not related to service, 
because X-ray films taken during the first post-service year 
were normal.  However, the Board noted that it was having 
trouble reconciling how rheumatoid arthritis could be shown 
in 2004 and 2005 and not in 2006.  In addition, the 
examination in 1988, during the first post-service year, did 
not definitively rule out rheumatoid arthritis.  Accordingly, 
the Board directed that another VA examination be provided in 
order to definitely establish the presence or absence of 
rheumatoid arthritis, and to provide an opinion as to the 
etiology and onset of any currently manifested type of 
arthritis in the knees.  Moreover, the Board notes that in 
his June 2004 claim, the Veteran claimed entitlement to 
service connection for "bilateral knee arthritis" and did 
not limit his claim solely to rheumatoid arthritis. 

The Veteran was thus afforded a VA examination in October 
2008.  At that examination, the examiner stated that there 
were no signs, symptoms or lab studies showing that the 
Veteran had a diagnosis of rheumatoid arthritis.  Therefore, 
the Veteran's current diagnosis was degenerative joint 
disease, or osteoarthritis.  The examiner continued that the 
requested comment in regard to rheumatoid arthritis was 
unnecessary, as the Veteran had no signs or symptoms 
consistent with rheumatoid arthritis.  The examiner noted 
that during service, the Veteran had pain, swelling, 
effusion, and he was treated with physical therapy, rest, an 
Ace bandage, and aspiration of fluid.  The Veteran reported 
that when he was discharged from service in 1987, he 
continued to have the same symptoms such as pain and effusion 
on the left knee.  The examiner stated that by reviewing the 
medical records and the Veteran's history, the Veteran 
continued to have the same symptoms while he was in the 
service such as pain, swelling and effusion once he got out 
of the military.  Therefore, the examiner concluded that it 
was as likely as not that the Veteran's currently diagnosed 
degenerative joint disease was etiologically related to the 
knee problems treated during service. 

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that the October 
2008 VA opinion is of greater probative value and 
persuasiveness than the May 2006 VA examination.  In this 
regard, the October 2008 VA examiner provided a thorough 
rationale for the conclusion reached, noting that the 
Veteran's post-service symptoms were essentially the same as 
his symptoms during service, and that as such, these symptoms 
were related to the Veteran's active service, despite the 
official diagnosis rendered.  On the contrary, the May 2006 
VA examiner merely focused on the exclusive diagnosis of 
rheumatoid arthritis.  In addition, as rationale for her 
conclusion, she stated that rheumatoid arthritis had not been 
shown at the February 1988 VA examination, when in fact 
rheumatoid arthritis was neither diagnosed nor ruled out at 
that examination.  Therefore, because there is at least an 
approximate balance of positive and negative evidence 
regarding the issue at hand, the Board finds that the 
evidence raises at least a reasonable doubt as to whether the 
Veteran's current bilateral knee disorder, diagnosed as 
degenerative joint disease, previously claimed as rheumatoid 
arthritis, was incurred in service.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

To the extent that there is any reasonable doubt as to the 
relationship of the Veteran's current bilateral knee disorder 
to his military service, that doubt will be resolved in the 
Veteran's favor.  Based on the evidence of record, the Board 
finds that the Veteran's bilateral knee disorder, diagnosed 
as degenerative joint disease, is related to his active 
military service.  Accordingly, the Board concludes that 
service connection for a bilateral knee disorder is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for a bilateral knee 
disorder is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


